Citation Nr: 1223298	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for an acquired psychiatric disorder.  The Veteran disagreed and perfected an appeal.

In decisions dated June 2007, September 2008 and August 2010, the Board remanded the Veterans claim for further development.


FINDINGS OF FACT

A preponderance of the competent medical evidence supports a conclusion that the Veteran's diagnosed psychiatric disorder was incurred during active military service.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that when he was drafted in 1966, his family had difficulties for which he felt responsible and the separation from his family while he was on active duty caused him to feel anxiety which persists with depression currently.  The Veteran seeks service connection.

The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has remanded the Veteran's claim three times for development.  In the June 2007 remand, VA was directed to ensure that the Veteran was provided with all legally required notice and to provide the Veteran with a psychiatric examination.  In the September 2008 remand, VA was directed to obtain records from the Social Security Administration (SSA) that pertained to the Veteran's disability and obtain VA treatment records pertaining to the Veteran from January 2007 onward.  The August 2010 remand directed VA to provide the Veteran with another psychiatric examination and to inform the Veteran of the consequences of his failure to appear for the examination.

The record includes a July 2007 notice to the Veteran from VA that, as discussed below, informed him of all required notice.  The record now includes SSA records and VA treatment records from January 2007.  Finally, the record includes an August 2010 notice letter to the Veteran informing him that an examination would be scheduled and informing him of the consequences of not showing for the examination, and includes the November 2010 report of a VA examiner.

For those reasons, the Board finds that VA has substantially complied with the terms of the Board's remands.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed in May 2004 and July 2007 letters of the evidence required to substantiate a claim.  In addition, the Veteran was informed in a July 2007 letter of how VA determines a disability rating and an effective date for a claimed disability.  The Veteran was informed in all letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VA has also made reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  VA has obtained the Veteran's service treatment records, VA treatment records and private medical records identified by the Veteran.  As noted above, the Veteran has received VA medical examinations, including that provided in November 2011.  As the Veteran's claim is granted below, the Board observes that any prejudice caused by a lack of notice or assistance provided by VA is rendered moot.
   
For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for an acquired psychiatric disorder that he contends began during his active duty military service.  Service connection may be granted if the evidence demonstrates that it at least as likely as not that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The Veteran was most recently diagnosed by the November 2011 VA examiner as manifesting generalized anxiety disorder, dysthymic disorder and a history of major depressive disorder.  Thus, Shedden element (1) is satisfied.

With regard to Shedden element (2), the record includes numerous statements from the Veteran's various family members who consistently report recollections of the dire circumstances they faced at the time the Veteran was drafted into military service and the hardship that his separation caused them.  The Veteran has also stated on numerous occasions how he felt guilt, anxiety and depression caused by his competing desire to assist and provide for his family and his desire to serve his country.  The Board observes that there is nothing in the Veteran's contemporary service treatment records that indicates he was diagnosed with any psychiatric disorder during service.  The service records do reflect however, that the Veteran applied for separation from service due to hardship.  In his application, the Veteran noted that his mother and father were in poor health and that his family was under financial and mental strain.  The Veteran noted that his help was desperately needed.  Also of record are supporting medical and lay statements attesting to the mental and physical status of the Veteran's mother.  The Board also observes that the United States Circuit Court of Appeals for the Federal Circuit has consistently held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the November 2011 VA examiner carefully reviewed the Veteran's VA claims folder and noted the numerous statements of the Veteran's family and the Veteran's statements regarding the psychiatric symptoms he experienced during service.  Based, in part, on the Veteran's descriptions of symptoms, the examiner noted that the Veteran's "current symptoms of dysthymia and generalized anxiety and his past episodes of Major Depressive Disorder are consistent with the symptoms he said he experienced during and shortly after his military service."  Thus, the Veteran's lay statements are sufficient evidence of a psychiatric disorder during service and furthermore establish evidence of a chronicity of symptoms.  For those reasons, the Board finds that Shedden element (2) is satisfied.

Finally, with regard to Shedden element (3), the Board observes that the November 2011 VA examiner reported that "[I]t is at least as likely as not that the Veteran's mental disorders began during his military service."  The examiner's rationale supporting the opinion relies on the statements of the Veteran and the statements of family members, as well as reports by other psychiatric treating professionals who provided records that are included in the Veteran's VA claims folder.  The examiner noted that the proximate cause of the Veteran's disorders was not military service in and of itself, but rather was the effect such service caused by separating him from his family during a time when they pressured the Veteran because of their desperate need and many problems for which he felt responsible.  The examiner essentially determined that but for that separation, the Veteran's psychiatric disorder would not have manifested.

The Board has carefully reviewed the medical evidence and the statements provided by the Veteran and his family.  The Veteran's and his family's and friend's statements are consistent in what they describe and the Board cannot detect a reason to disbelieve them.  The Board notes that the examiner found that the Veteran had responded truthfully and accurately to psychological testing.  The medical evidence seems consistent in that it describes how the Veteran has had similar symptoms over a long period of time and, in view of the statements of those who knew him and observed his behavior after his return from service, the examiner's conclusion and opinion is more than amply supported by the record evidence.  For those reasons, the Board finds that the examiner's opinion is very probative and, thus, that Shedden element (3) is also met.

For the reasons stated above, the Board finds that entitlement to service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


